Citation Nr: 1713037	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  12-05 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Marine Corps from August 1989 to August 1993, and was honorably discharged at the rank of Corporal.

These matters come before the Board of Veterans Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in the Lincoln, Nebraska.  Jurisdiction over the Veteran's claims is currently with the RO in Anchorage, Alaska.  

In September 2014, the Board reopened both claims and remanded for further development.   The Agency of Original Jurisdiction (AOJ) then adjudicated the claims and denied both.  The case was returned to the Board in August 2016.  


FINDINGS OF FACT

1.  The competent and credible evidence of record demonstrates that the Veteran's current bilateral hearing loss disability is related to his in-service noise exposure.  

2.  The competent and credible evidence of record demonstrates that the Veteran's current tinnitus disability is related to his in-service noise exposure.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103A, 5017 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria for service connection for tinnitus disability have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In light of the favorable decision herein, the Board finds that if there were any deficiencies in notice or assistance these deficiencies were not prejudicial to the Veteran.

Bilateral Hearing Loss and Tinnitus

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may also be granted for a disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurrent in service.  38 C.F.R. § 3.303(d).

Generally, to establish direct service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and the contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).
 
Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, such as bilateral hearing loss and tinnitus, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a hearing loss where a veteran can establish a nexus between his current hearing loss and an injury he suffered while he was in service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss, which first met VA's definition of disability after service.  Hensley, supra, at 159.

Tinnitus is, by definition "a sensation of noise (as a ringing or roaring) that is caused by a bodily condition (as wax in the ear or a perforated tympanic membrane").  See Butts v. Brown, 5 Vet. App. 532, 540 (1993).  It is a noise in the ears, such as ringing, buzzing, roaring, or clicking.  See YT v Brown, 9 Vet. App. 195, 196 (1996).  It is a ringing, buzzing noise in the ears.  See Kelly v. Brown, 7 Vet. App. 471, 472 (1995).  "Tinnitus can be caused by a number of conditions, including injuries, acute diseases, and drug reactions [but] disablement from tinnitus does not depend on its origin."  See 59 Fed. Reg. 17,297 (April 12, 1994).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id. at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. at 53.

The Veteran attributes his bilateral hearing loss disability and tinnitus to his in-service exposure to noise associated with rifle machine gun fire and hand grenades, as well as the noise emitted from the handset that was constantly near his ears. During service he was a field radio operator.  He reported that he first noticed bilateral ringing during heavy weapons fire while in the Philippines.  The Veteran stated that he had both bad hearing and ringing in his ears during service and that both have increased in severity, describing the hearing as "very bad" and the tinnitus as "constant."  See June 2007 Claim.  He stated that he never reported the ringing in his ears to health care providers while in service because he thought, "it was normal."  He reported occasional tinnitus and indicated that at the time, it did not affect his activities of daily living.  He also reported a constant ringing in his ears, as well as great difficulty hearing, especially hearing and understanding the voices of his children.  He stated that he never had ringing in his ears prior to service, and described the ringing as constant.   

This reported noise exposure is consistent with the Veteran's Certificate of Release or Discharge from Active Duty (DD Form 214), which lists the his primary specialty as a Field Radio Operator and notes one of the badges awarded to him as a Rifle Sharpshooter Badge.  The Board acknowledges that the Veteran is competent to report in-service noise exposure, including being around heavy weapons fire and other hazardous noise, and that he experienced hearing difficulties and ringing in his ears during active duty.  He is also competent to report first noticing ringing in his ears after being exposed to heavy weapons fire in the Philippines, and that he experienced hearing problems and tinnitus since active duty.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); 38 C.F.R. § 3.159(a)(2).  

Furthermore, the Board finds his reports of in-service noise exposure credible as such are consistent with the type and circumstances of his military service.  38 U.S.C.A. §1154(a) (West 2014) (due consideration must be given to the places, types, and circumstances of a veteran's service).  Accordingly, the Board finds that the Veteran's lay statements concerning his exposure to noise during his military service, and his lay statements concerning the onset, nature, and progression of his hearing problems and tinnitus are both competent and credible lay evidence of such.   

Furthermore, the Board finds that the Veteran has both bilateral hearing loss and tinnitus.  Specifically, his bilateral hearing loss meets VA's definition of a hearing loss disability under 38 C.F.R. § 3.385.  A January 2015 VA audiological evaluation revealed the following pure tone thresholds:

HERTZ
500
1000
2000
3000
4000
RIGHT
5
10
5
10
40
LEFT
10
10
0
10
60

Given the right ear and left ear pure tone thresholds at 4000 Hertz, the first element of service connection for bilateral hearing loss, a current disability, is satisfied.  See 38 C.F.R. § 3.385.  Moreover, given the nature of the tinnitus disability, the Veteran is competent to say that he has tinnitus, and the Board finds no reason to question his credibility as to that fact.  

Turning to the question of whether there is nexus, or link, between the Veteran's bilateral hearing loss disability and his in-service noise exposure the Board finds that there is a competent, credible medical opinion of record.  See Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Furthermore, with regard to the Veterans' tinnitus, the Board finds that there is sufficient competent and credible lay evidence to establish that there is a likely continuity of symptoms from the time of service until the present.  See C.F.R. § 3.303(b).  

The Veteran entered service in August 1989; however, an entrance examination is not associated with the record.  The June 1990 service treatment records revealed the following pure tone thresholds:

HERTZ
500
1000
2000
3000
4000
RIGHT
0
5
0
0
10
LEFT
10
5
0
5
30


The July 1993 service treatment records revealed the following pure tone thresholds:

HERTZ
500
1000
2000
3000
4000
RIGHT
5
5
0
5
25
LEFT
5
0
5
10
35

The Veteran's service treatment records demonstrate a threshold shift between the June 1990 and July 1993 audiograms.  Specifically, as noted above, at 4000 hertz, his hearing acuity was 10 decibels in the right ear and 30 decibels in the left ear.  In July 1993, however, his hearing acuity was 25 decibels in the right ear and 35 decibels in the left ear.

In January 2015, the Veteran underwent a VA examination.  The examiner provided two opinions with respect to the connection between the Veteran's bilateral hearing loss disability and in-service noise exposure.  The examiner opined that his bilateral hearing loss was less likely as not (50% probability or greater) caused by or a result of an event in military service.  The rationale provided is that even though his medical records indicate a bilateral high frequency hearing loss during enlistment, the severity of the loss did not progress during his time in service.  The examiner opined that the Veteran had bilateral hearing loss disability prior to entering service and bases this opinion on his pure tone threshold readings from his June 1990 service treatment record and his July 1993 service treatment record.  

However, the examiner also opined that, based solely on the Veteran's subjective report of hazardous noise exposure during combat his bilateral hearing loss disability is at least likely as not caused by /resulting from hazardous noise while in service. 

By stating that the Veteran's bilateral hearing loss disability preexisted service in his opinion, the examiner raised question as to whether the Veteran was sound at the time of entrance to active duty.  

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §1111.  

In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  In order to demonstrate that the condition clearly and unmistakably preexisted service and was not aggravated by service, the evidence must be undebatable.  Quirin v. Shinseki, 22 Vet. App. At 396 (2009) (quoting Vanerson v. West, 12 Vet. App. 254, 258-59 (1999)).  

The Veteran's entrance exam is not associated with his claim file.  Given this, his health upon entrance to service is presumed sound.  See Crowe v. Brown, 7 Vet. App. 238 (1994).  In addition, the Court recently held that a "defect" for the purposes of the presumption of soundness does not encompass a level of hearing impairment that is not considered a "disability" under 38 C.F.R. § 3.385.  See McKinney v. McDonald, 28 Vet. App. 15, 28 (2016).  Therefore, because his bilateral hearing acuity did not meet the VA definition of a hearing loss disability under 38 C.F.R. § 3.385 while in service, the Board finds that the Veteran is presumed to have been sound upon entrance.  

Furthermore, as will be discussed, the Board finds that the bilateral hearing loss disability did not clearly and unmistakably preexist the Veteran's military service, and the presumption of soundness has not been rebutted.  

The Board notes that the service treatment records from June 1990 and July 1993 demonstrate some level of hearing loss at 4000 Hertz in accordance with the Court's holding in Hensley.  The January 2015 VA examiner relied upon the pure tone threshold readings from the Veteran's service treatment records from June 1990 and July 1993 to show that his bilateral hearing loss disability preexisted service.  

The evidence fails to demonstrate that the Veteran's bilateral hearing loss disability clearly and unmistakably preexisted his military service.  In this regard, while the service treatment records demonstrated a shift in thresholds at 4000 Hertz, as noted above, this result did not rise to the level of a hearing loss disability as contemplated by 38 C.F.R. § 3.385.  See McKinney, supra.  Furthermore, there is no entrance examination associated with the file and no other evidence of record which indicated that his hearing acuity met the standards of 38 C.F.R. § 3.358 prior to his entrance to service.  Therefore, the Board finds that the VA cannot rebut the presumption of soundness, and the remaining question is whether there is a nexus between the Veteran's bilateral hearing loss disability and his in-service noise exposure under the direct theory of entitlement.   

The first opinion, stating that the bilateral hearing loss disability is not at least as likely as not (50% probability or greater) caused by or a result of an event in military service was based on an inaccurate factual premises.  The examiner's rationale for this opinion is that he believed that the Veteran's bilateral hearing loss disability preexisted service and that the severity of the loss did not progress during his time in service.  The examiner bases his beliefs on the Veteran's service treatment records from June 1990 and July 1993.  

As previously noted, the Board acknowledges that the Veteran's service treatment records from June 1990 and July 1993 demonstrate some level of hearing loss at 4000 Hertz in accordance with the Court's holding in Hensley.  The hearing loss goes directly to illustrate that the Veteran did in fact have severity of loss that progressed while in service.  However, this hearing loss is not a hearing loss disability under VA regulations.  See 38 C.F.R. § 3.385.  Because the examiner based this opinion on the premise that the Veteran had a bilateral hearing loss disability prior to service, the Board finds that the examiner's first opinion, as stated above, is based on an inaccurate factual premise and the Board will place no probative value on that first opinion.  Reonal v. Brown, 5 Vet. App. 458 (1993).  

The examiner's second opinion, stating that the bilateral hearing loss disability is at least likely as not caused by /resulting from hazardous noise while in service was based on the Veteran's subjective report of hazardous noise exposure during combat.  Already in this opinion, the Board has found that his statements are credible and competent when relating to the link between his disabilities and in-service noise exposure.  The examiner based his second opinion on the Veteran's statements.  Therefore, the Board find the examiner's second opinion to be competent, credible and of high probative value.  The Board finds that the Veteran's in-service noise exposure did cause his current bilateral hearing loss disability.  

Regarding the Veteran's assertions of continuous symptoms of tinnitus since service, the Board notes again that he, as a lay person, is competent to report on matters observed or within his personal knowledge.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  See also Layno, supra; Grottveit, supra.  The Veteran is also competent to testify as to observable symptoms or injury residuals.  Moreover, tinnitus is a rare type of disability that may be established on the basis of lay evidence.  Charles, supra.  Thus, he is competent to state that tinnitus began in service and that it has continued to the present.

However, once evidence is determined to be competent, it must be determined whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determined whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Here, the Board finds the Veteran's assertions regarding the onset of his tinnitus and a continuity of symptoms since service are credible.  As noted above, the Veteran has confirmed his in-service noise exposure, and his descriptions of in-service noise exposure are consistent with the circumstances of his service.  He has also consistently asserted that he experienced tinnitus, specifically a ringing in his ears, in service and that, it has continued to this very day, and there is no evidence in the record indicating that the Veteran's statements are not credible.

In sum, the Veteran has consistently provided competent and credible evidence that he has had continuous symptoms of tinnitus since his military service, and the Board finds no reason to question the veracity of such statements.  See Charles, supra; Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  These statements, when viewed in relation to his in-service noise exposure, are entitled to significant probative weight, and thus, are sufficient to establish the presence of tinnitus and a likely continuity of symptomatology from service to the present.  38 C.F.R. § 3.303(b); Walker, supra.  Therefore, the Board finds that the Veteran's in-service noise exposure did cause his current tinnitus disability.  

Thus, after careful review of the record and consideration of all lay and medical evidence of record, and after affording all benefit of any doubt to the Veteran, the Board finds that the criteria for service connection for bilateral hearing loss and tinnitus are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


